DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2020 has been entered.
Response to Amendment
Applicant’s amendments to the claims, filed 9/14/2020, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 9/14/2020 have been fully considered but they are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 13, 14, 16, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Claims 10 and 16 recite “determine whether the offset is different from a previously calculated offset by more than a predetermined value and provide a reconciled product flow rate that ignores offsets that differ from a previously calculated offset by more than the predetermined value”	However the specification is silent to “a reconciled product flow that ignoring offsets that differ from a previously calculated offset by more than the predetermined value”.  There is no teach regarding ignoring offsets.  Examiner notes that Applicant has cited Para[0032],[0036],[0052] for support for this limitation.  However support was not found.  	Examiner further notes that Para[0039] recites more than the predetermined value.” 	Therefore this limitation has been viewed as new matter.	Furthermore the specification fails to teach how a reconciled product flow rate ignores offsets that differ from a previously calculated offset by more than the predetermined value.  How is the ignoring performed.  The specification is silent to such teachings and is therefore viewed as new matter.	Examiner further notes that the reconciled product flow as best understood by the Examiner is the result of reconciling actual measured data.  However this is silent from the claims and such a reconciled product flow rate recited in the claims is not supported in the specification.	Claims 10 and 16 recites 	“use the reconciled product flow rate and the target tolerance level of the product in a tuned simulation process model to determine a recommended adjustment to an operational parameter associated with the operation of the chemical plant to produce the product, the recommended adjustment comprising one or more alternatives for modifying future operations of the chemical plant.	However the specification is silent to how such a recommended adjustment is 
A claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).	Furthermore this limitation is not taught in the specification and is viewed as new matter.	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13, 14, 16, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 10 and 16 recite “determine whether the offset is different from a previously calculated offset by more than a predetermined value and provide a reconciled product flow rate that ignores offsets that differ from a previously calculated offset by more than the predetermined value”	It is not clear what “provide a reconciled product flow rate” means.	Provide means “make available for use”.  However it is not clear who or what the reconciled product flow rate is provided for.
	Furthermore it is not clear what “a reconciled product flow rate that ignores offsets that differ from a previously calculated offset by more than the predetermined value”.  How does a flow rate choose to ignore offsets?  Therefore the claims are indefinite.
		Claims 10 and 16 recites 	“use the reconciled product flow rate and the target tolerance level of the product in a tuned simulation process model to determine a recommended adjustment to an operational parameter associated with the operation of the chemical plant to produce the product, the recommended adjustment comprising one or more alternatives for modifying future operations of the chemical plant.	However it is not clear how one of ordinary skill in the art would use the reconciled product flow rate and the target tolerance level of the product in a tuned simulation process model to determine a recommended adjustment.  It is not clear what the relationship between the reconciled product flow rate and the target tolerance level and the recommended adjustments are and is therefore indefinite.	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.	Examiner notes that prior art could not be applied to the claims due to the 35 U.S.C. § 112(a) and (b) rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA

Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863